Citation Nr: 1312623	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  07-06 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for onychocryptosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to May 1966.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that decision, the RO denied entitlement to service connection for ingrown toenail removal.  The Board has recharacterized the issue for the reasons indicated below.

The Board remanded the claim October 2010, October 2011, and December 2012.


FINDING OF FACT

The Veteran has had onychocryptosis of the left great toe since filing the claim for service connection on appeal herein, and this disability is related to service.  He has demonstrated recurrences of the ingrown left great toenail since service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, onychocryptosis of the left great toe was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2012).  As the Board is, however, granting the only claim on appeal, for entitlement to service connection for onychocryptosis, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Significantly for purposes of this case, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for service connection for ingrown toenail removal in January 2005.  The Veteran was diagnosed with onychocryptosis on the July 2007 VA examination and in various VA treatment notes dated after January 2005, and has thus met the current disability requirement.  In addition, the service treatment records reflect that the Veteran was treated in August 1964 for an ingrown toenail on the left foot.  The dispositive question in this case is therefore whether the current disability is related to the same disability that was noted in service.  In this regard, the Board notes that onychocryptosis is synonymous with ingrown toenail.  See Dorland's Illustrated Medical Dictionary 1322 (32d Ed. 2012), cited in Menzie v. Shinseki, No. 11-1493, 2012 WL 5874639 (Vet. App. Nov. 21, 2012) (mem. dec.); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  The Board has thus recharacterized the issue to include only the medical term for the disability for which the Veteran seeks service connection.

Prior to the Board's most recent, December 2012 remand, it had found the VA examinations and opinions inadequate in large part because the VA examiners had been offering their opinions under the assumption that the lack of a diagnosis at the time of the examination was fatal to the claim, and therefore did not opine as to the etiology of the disorder that has been present at various points during the pendency of the appeal.  In the January 2013 VA examination report, the VA examiner similarly noted repeatedly that there were no residuals of onychocryptosis at the time of the examination.  Based on his examination and his review of the claims file, the examiner concluded that it was not likely ("less likely than not") that the claimed condition was incurred in service because "there is no current evidence of ingrown toenail (onychocryptosis).  Thus, it is less likely than not that any current diagnosis of onychocryptosis is related to active duty (since there is no current condition)."  Significantly, however, the examiner went on to state that no residuals could be found other than the continued monitoring of ingrown toenail, and that, "This examiner doesn't see this as a substantial residual, but if deemed to be a residual per the rater, this residual would be more likely than not to be related to his active duty remote history of ingrown toenail in 1964" (emphasis added).

The Board must read medical reports as a whole and in the context of the evidence of record.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  When read as a whole and in the context of the other evidence, the January 2013 VA examiner's statements reflect the opinion that if there were a current disability in the form of recurrent onychocryptosis/ingrown toenail, it would be related to service, but that the absence of such disability on examination precluded such a finding.  As the case law noted above makes clear that the absence of disability at the time of examination is irrelevant, and there is evidence in this case of onychocryptosis during the pendency of the appeal thus satisfying the current disability requirement, the examiner's opinion supports a relationship between the onychomycosis diagnosed at various points since filing of the claim and the same disability that was diagnosed in service as to the left great toenail.  Entitlement to service connection for onychocryptosis of the left great toenail is therefore warranted.

The Board notes that the absence of onychocryptosis at various points during the appeal period may be properly accounted for when the RO assigns a rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (allowing for "staged" ratings).

ORDER

Entitlement to service connection for onychocryptosis of the left great toe is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


